UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
Vv. Case No,
SHAIMONE BARKHADLE,
Defendant.
PLEA AGREEMENT
1. The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Julie F. Stewart and Matthew L. Jacobs,
Assistant United States Attorneys, and the defendant, Shaimone Barkhadle, individually and by
attorney John W. Campion, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter
into the following plea agreement:
CHARGES

2. The defendant has been charged in both counts of a two-count information, which
alleges violations of Title 18, United States Code, Sections 1343 (Count 1) and 1028A (Count 2).

3, The defendant has read and fully understands the charges contained in the
information. He fully understands the nature and elements of the crimes with which he has been
charged and those charges and the terms and conditions of the plea agreement have been fully
explained to him by his attorney. ee

4, The defendant voluntarily agrees to waive in open court prosecution by indictment.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 1of13 Document 2

 
5. The defendant voluntarily agrees to plead guilty to both counts in the information,
a copy of which is attached to this plea agreement as Attachment A.

6. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
the offenses charged in the information. The parties acknowledge and understand that if this case
were to proceed to trial, the government would be able to prove beyond a reasonable doubt the
facts set forth in Attachment B to this plea agreement. The defendant admits that these facts are
true and correct and establish his guilt beyond a reasonable doubt.

The information set forth in Attachment B is provided for the purpose of setting forth a
factual basis for the plea of guilty. It is not a full recitation of the defendant’s knowledge of, or
participation in, these offenses.

PENALTIES

7. The parties understand and agree that the offenses to which the defendant will enter
a plea of guilty carry the following maximum terms of imprisonment and fines: Count 1, up to 20
years in prison, a fine of up to $250,000, and up to 3 years of supervised release to follow any term
of imprisonment; and Count 2: a mandatory term of imprisonment of 2 years that must be imposed
consecutive to any other sentence and a fine of up to $250,000. Each count also carries a
mandatory special assessment of $100. The parties further recognize that a restitution order may
be entered by the court. The parties’ acknowledgments, understandings, and agreements with
regard to restitution are set forth in paragraph 28 of this agreement.

8. The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 2 of 13 Document 2

 
ELEMENTS
9, The parties understand and agree that in order to sustain the charge of violating 18
U.S.C. § 1343, as charged in Count 1 of the information, the government must prove each of the
following propositions beyond a reasonable doubt:

First, that the defendant knowingly devised or participated in a scheme to defraud
as charged; and

Second, that the defendant did so with the intent to defraud; and

Third, that the scheme to defraud involved a materially false or fraudulent pretense
or representation; and

Fourth, that for the purpose of carrying out this scheme or attempting to do so, the
defendant caused interstate wire communications to take place in the manner
charged.
10. The parties understand and agree that in order to sustain the charge of violating 18
U.S.C. § 1028A, as charged in Count 2 of the information, the government must prove each of the

following propositions beyond a reasonable doubt:

First, that the defendant committed the felony offense of wire fraud as charged in
Count 1 of the information; and

Second, the defendant knowingly possessed or used a means of identification; and

Third, that the defendant knew means of identification belonged to another person;
and

Fourth, that defendant knew that such possession or use was without lawful
authority; and

Fifth, that the defendant did so during and in relation to wire fraud.
SENTENCING PROVISIONS
11. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days before

3

Case 2:20-cr-00043-LA Filed 02/21/20 Page 3 0f 13 Document 2

 
the sentencing hearing, in favor of a schedule for disclosure, and the filing of any objections, to be
established by the court at the change of plea hearing.

12. The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to the
Sentencing Guidelines when sentencing the defendant.

13. The parties acknowledge and understand that, prior to sentencing, the United States
Probation Office will conduct its own investigation of the defendant’s criminal history. The parties
further acknowledge and understand that, at the time the defendant enters a guilty plea, the parties
may not have full and complete information regarding the defendant’s criminal history. The
parties acknowledge, understand, and agree that the defendant may not move to withdraw his
guilty pleas solely because of the sentencing court’s determination of the defendant’s criminal
history.

Sentencing Guidelines Calculations

14. The defendant acknowledges and understands that the Sentencing Guidelines
recommendations contained in this agreement do not create any right to be sentenced within any
particular sentence range, and that the court may impose a reasonable sentence above or below the
guideline range. The parties further understand and agree that if the defendant has provided false,
incomplete, or inaccurate information that affects the calculations, the government is not bound to
make the recommendations contained in this agreement.

Relevant Conduct
15. The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating the

Case 2:20-cr-00043-LA Filed 02/21/20 Page 4o0f13 Document 2

 
sentencing guidelines range, even if the relevant conduct is not the subject of the offenses to which
the defendant is pleading guilty.
Base Offense Level

16. The parties agree to recommend to the sentencing court that the applicable base
offense level for the offense charged in Count 1 is 7 as determined under Sentencing Guidelines
Manual § 2B1.1(a)(1).

17. Because the offense charged in Count 2, a violation of 18 U.S.C. § 1028A, has a
mandatory sentence of 24 months, under Sentencing Guidelines Manual § 2B1.6, the guideline
sentence for the offense is 24 months.

Specific Offense Characteristics

18. The parties acknowledge and agree to recommend to the sentencing court that the
offense level for the offense charged in Count 1 should be increased 6 levels under Sentencing
Guidelines Manual § 2B1.1(b)(1)(D) because the loss amount reasonably foreseeable to the
defendant as a result of his participation in the charged scheme is greater than $40,000 but less
than $95,000.

Acceptance of Responsibility

19. The government agrees to recommend a two-level decrease for acceptance of
responsibility as authorized by Sentencing Guidelines Manual § 3E1.1 (a), but only ifthe defendant
exhibits conduct consistent with the acceptance of responsibility. The defendant acknowledges,
understands, and agrees that conduct consistent with the acceptance of responsibility includes, but
is not limited to, the defendant’s voluntary identification and disclosure to the government of any

and all actual or potential victims of his conduct prior to sentencing.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 5of13 Document 2

 
Sentencing Recommendations

20. Both parties reserve the right to provide the district court and the probation office
with any and all information which might be pertinent to the sentencing process, including but not
limited to any and all conduct related to the offense as well as any and all matters which might
constitute aggravating or mitigating sentencing factors.

21. Both parties reserve the right to make any recommendation regarding the fine to be
imposed; the amount of restitution and the terms and condition of its payment; the length of
supervised release and the terms and conditions of the release; the defendant’s custodial status
pending the sentencing; and any other matters not specifically addressed by this agreement.

22. The government agrees to recommend a sentence within the applicable sentencing
guideline range.

Court’s Determinations at Sentencing

23. The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United States
Probation Office will make its own recommendations to the sentencing court. The sentencing court
will make its own determinations regarding any and all issues relating to the imposition of sentence
and may impose any sentence authorized by law up to the maximum penalties set forth in
paragraph 7 above. The parties further understand that the sentencing court will be guided by the
sentencing guidelines but will not be bound by the sentencing guidelines and may impose a
reasonable sentence above or below the caloulated guideline range.

24. The parties acknowledge, understand, and agree that the defendant may not move

to withdraw his guilty pleas solely because of the sentence imposed by the court.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 6 of 13 Document 2

 
FINANCIAL MATTERS

25. The defendant acknowledges and understands that all financial obligations imposed
by the sentencing court are due and payable in full upon entry of the judgment of conviction. The
defendant further understands that any payment schedule imposed by the sentencing court shall be
the minimum the defendant is expected to pay and that the government’s collection of all court
imposed financial obligations is not limited to the payment schedule. The defendant agrees not to
request any delay or stay in payment of all financial obligations. If the defendant is incarcerated,
the defendant agrees to participate in the Bureau of Prisons’ Inmate Financial Responsibility
Program, regardless of whether the court specifically directs participation or imposes a schedule
of payments.

26. The defendant agrees to provide to the Financial Litigation Unit (FLU) of the
United States Attorney’s Office, at least 30 days before sentencing, and also upon request of the
FLU during any period of probation or supervised release imposed by the court, a complete and
sworn financial statement on a form provided by FLU and any documentation required by the
form. The defendant further agrees, upon request of FLU whether made before or after sentencing,
to promptly: cooperate in the identification of assets in which the defendant has an interest,
cooperate in the liquidation of any such assets, and participate in an asset deposition.

Special Assessment
27. The defendant agrees to pay the special assessments in the amount of $200 prior to

or at the time of sentencing.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 7 of 13 Document 2

 
Restitution
28. The defendant understands that because restitution for the offense charged in Count
1 is mandatory, the amount of restitution shall be imposed by the court regardless of the
defendant’s financial resources. The defendant agrees to cooperate in efforts to collect the
restitution obligation. The defendant understands that imposition or payment of restitution will not
restrict or preclude the filing of any civil suit or administrative action.
DEFENDANT’S WAIVER OF RIGHTS
29, In entering this agreement, the defendant acknowledges and understands that he
surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

a. If the defendant persisted in a plea of not guilty to the charges against him,
he would be entitled to a speedy and public trial by a court or jury. The
defendant has a right to a jury trial. However, in order that the trial be
conducted by the judge sitting without a jury, the defendant, the government
and the judge all must agree that the trial be conducted by the judge without
a jury.

b. If the trial is a jury trial, the jury would be composed of twelve citizens
selected at random. The defendant and his attorney would have a say in who
the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before
it could return a verdict of guilty. The court would instruct the jury that the
defendant is presumed innocent until such time, if ever, as the government
establishes guilt by competent evidence to the satisfaction of the jury
beyond a reasonable doubt.

c If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all of the evidence, whether or not he was
persuaded of defendant’s guilt beyond a reasonable doubt.

d. At such trial, whether by a judge or a jury, the government would be
required to present witnesses and other evidence against the defendant. The
defendant would be able to confront witnesses upon whose testimony the
government is relying to obtain a conviction and he would have the right to

8

Case 2:20-cr-00043-LA Filed 02/21/20 Page 8 of 13 Document 2

 
cross-examine those witnesses. In turn the defendant could, but is not
obligated to, present witnesses and other evidence on his own behalf. The
defendant would be entitled to compulsory process to call witnesses.

e. At such trial, defendant would have a privilege against self-incrimination
so that he could decline to testify and no inference of guilt could be drawn

from his refusal to testify. If defendant desired to do so, he could testify on
his own behalf.

30. The defendant acknowledges and understands that by pleading guilty he is waiving
all the rights set forth above. The defendant further acknowledges the fact that his attorney has
explained these rights to him and the consequences of his waiver of these rights. The defendant
further acknowledges that as a part of the guilty plea hearing, the court may question the defendant
under oath, on the record, and in the presence of counsel about the offense to which the defendant
intends to plead guilty. The defendant further understands that the defendant’s answers may later
be used against the defendant in a prosecution for perjury or false statement.

31. The defendant acknowledges and understands that he will be adjudicated guilty of
the offenses to which he will plead guilty and thereby may be deprived of certain rights, including
but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,
and to be employed by a federally insured financial institution.

32. The defendant knowingly and voluntarily waives all claims he may have based
upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth
Amendment. The defendant agrees that any delay between the filing of this agreement and the
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 9 of 13 Document 2

 
Further Civil or Administrative Action

33. The defendant acknowledges, understands, and agrees that the defendant has
discussed with his attorney and understands that nothing contained in this agreement, including
any attachment, is meant to limit the rights and authority of the United States of America or any
other state or local government to take further civil, administrative, or regulatory action against
the defendant, including but not limited to any listing and debarment proceedings to restrict rights
and opportunities of the defendant to contract with or receive assistance, loans, and benefits from
United States government agencies.

GENERAL MATTERS

34. The parties acknowledge, understand, and agree that this agreement does not
require the government to take, or not to take, any particular position in any post-conviction motion
or appeal.

35. The parties acknowledge, understand, and agree that this plea agreement will be
filed and become part of the public record in this case.

36. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

37. The defendant understands that pursuant to the Victim and Witness Protection Act,
the Justice for All Act, and regulations promulgated thereto by the Attorney General of the United
States, the victim of a crime may make a statement describing the impact of the offense on the
victim and further may make a recommendation regarding the sentence to be imposed. The
defendant acknowledges and understands that comments and recommendations by a victim may

be different from those of the parties to this agreement.

10

Case 2:20-cr-00043-LA Filed 02/21/20 Page 10 of 13 Document 2

 
Further Action by Internal Revenue Service

38. Nothing in this agreement shall be construed to limit the Internal Revenue Service
in discharging its responsibilities in connection with the collection of any additional tax, interest,
and penalties due from the defendant because of the defendant’s conduct giving rise to the charges
alleged in the indictment.

EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

39. The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the
government. The defendant further acknowledges and understands that the government’s
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea
agreement is revoked or if the defendant’s conviction ultimately is overturned, then the
government retains the right to reinstate all dismissed charges and to file any and all charges which
were not filed because of this agreement. The defendant hereby knowingly and voluntarily waives
any defense based on the applicable statute of limitations for any charges filed against the
defendant because of his breach of this agreement. The defendant understands, however, that the
government may elect to proceed with the guilty plea and sentencing. If the defendant and his
attorney have signed a proffer letter in connection with this case, then the defendant further

acknowledges and understands that he continues to be subject to the terms of the proffer letter.

11

Case 2:20-cr-00043-LA Filed 02/21/20 Page 11 0f 13 Document 2

 
VOLUNTARINESS OF DEFENDANT’S PLEA
40. The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and agrees

that no threats, promises, representations, or other inducements have been made, nor agreements

reached, other than those set forth in this agreement, to induce the defendant to plead guilty.

12

Case 2:20-cr-00043-LA Filed 02/21/20 Page 12 of 13 Document 2

 
ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now on
or under the influence of any drug, medication, alcohol, or other intoxicant or depressant, whether
or not prescribed by a physician, which would impair my ability to understand the terms and
conditions of this agreement. My attorney has reviewed every part of this agreement with me and
has advised me of the implications of the sentencing guidelines. I have discussed all aspects of this
case with my attorney and I am satisfied that my attorney has provided effective assistance of
counsel.

  

 

v
Yo ff J
we
Date: _Opfoal aay 6 sate Juez
SHAIMONE BARKHADLE
Defendant

I am the defendant’s attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client’s decision to enter into this agreepent is an informed
and voluntary one.

. nT
Date: onlon/ua 0 |
mane for Defenda

 

 

For the United States of America:

Date: 9-a1- 30 WOO

MATTHEW D. KRUEGER
United States Attorney

Date: oe) / —/ [MEAQ) A Yy Yet

JULIE F. STEWART
MATTHEW L. JACOBS
Assistant United States Attorneys

13

Case 2:20-cr-00043-LA Filed 02/21/20 Page 13 of 13 Document 2

 
